DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 02/18/2021.  As directed by the amendment: claims 23 and 32 have been amended, claims 1-22, 26, 29-31, 35 have been canceled, claims 25 and 43 are withdrawn and new claim 44 has been added.  Thus, claims 23-24, 27-28, 32-34, 36-42 and 44 are presently pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 102 rejection to Rowe that Rowe does not disclose wherein the inner cylindrical wall is a braided or wire mesh formed of the stent material” is persuasive. Therefore, the 102(b) rejections to Rowe has been withdrawn.
Applicant’s argument that the prior art Garrison’s expandable support structure 26D and the circumferential ring 111 does not read on the recited “ inner stent” having a smaller diameter than the valve displaced (8D) is persuasive. Therefore, the 102 rejection over Garrison has been withdrawn.
The amendment to claim 32 to include “an expandable inner stent attached directly to the outer stent prior to implantation of the prosthetic valve apparatus within the native valve” has overcome the current 102 rejection to Cribier.
In light of the amendment to claim 23 to include “wherein the inner cylindrical wall is a braided or wire mesh formed of the stent material” has introduced new grounds of rejection over Wilson et al. U.S. Publication 2006/0276874 A1 (has a provision application No. 60/685,433 filed on May 27, 2005) in view of Glastra U.S. Patent 5,464,419.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. U.S. Publication 2006/0276874 A1 (has a provision application No. 60/685,433 filed on May 27, 2005) in view of Glastra U.S. Patent 5,464,419.
Regarding Claim 23, Wilson discloses an apparatus 10 for positioning a prosthetic valve in a tubular organ having a greater perimeter than the prosthetic valve (as seen in Figures 6-7), comprising an expandable adapter 10 having an annular shaped volume longitudinally extending from a first end to a second end of the adapter (as seen in Figures 5-7), wherein the annular shaped volume is defined between an inner surface of an outer cylindrical wall wherein the annular shaped volume extends along an entire length (as seen in Figures 5-7, there would be a small gap/space existing between the two layers of materials that forms the annular shaped volume), an outer surface of an inner cylindrical wall, the inner cylindrical wall spaced inwardly of the outer cylindrical wall, and at least a first end wall at the first end of the adapter, wherein the outer cylindrical wall is formed of a stent material (braided material, see paragraphs [0012], [0019], [0024]) and in an expanded state is irregularly shaped and adapted to contact and conform to an irregularly shaped surface of a tubular organ (as seen in Figure 6, the ends of the cuff forms an irregular bulge), wherein the inner cylindrical wall is a braided or wire mesh However, Wilson does not expressly disclose wherein the annular shaped volume radially extending around an entire circumference of the adapter and wherein the annular shaped volume is adapted to be filled with a quantity of material during implantation of the apparatus. Glastra teaches an adapter in the same field of endeavor for having an implant to be mounted within an inner cylindrical wall of the adapter (as seen in Figure 2 and 6 and abstract), wherein the adapter includes a double walled sleeve with a space between the walls that is filled with curable material (abstract and column 2, lines 10-52) for the purpose of allowing the walls to be filled with material that is designed for local support and reinforcement of a body vessel (abstract and column 2, lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s annular shaped volume to radially extend around an entire circumference of the adapter and is adapted to be filled with a quantity of material as taught by Glastra for the purpose of allowing the walls to be filled with material that is designed for local support and reinforcement of a body vessel.
Regarding Claim 27, Wilson discloses the outer cylindrical wall extends from the first end to the second end of the adapter (as seen in Figures 5-6), the inner cylindrical wall extends from the first end to the second end of the adapter, and the inner cylindrical wall is spaced inwardly of the outer cylindrical wall from the first end to the second end of the adapter (the inner cylindrical wall forms an irregular shaped curve at the ends).
Regarding Claim 28, Wilson discloses wherein the inner cylindrical wall is aligned concentrically with the outer cylindrical wall (as seen in Figures 2 and 5-7).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. U.S. Publication 2006/0276874 A1 (has a provision application No. 60/685,433 filed on May 27, 2005) in view of Glastra U.S. Patent 5,464,419 as applied in the claim rejection above and further in view of Evans et al. U.S. Publication 2006/0025853 A1.
Regarding Claim 24, Wilson in view of Glastra does not expressly disclose wherein the material filling the annular shaped volume is blood. Evans et al. teaches an adapter in the same field of endeavor comprising a double-walled filling with a curable medium, wherein the curable (as seen in Figures 2 and 5C and abstract and paragraphs [0020] and [0028]), wherein the fillable material comprises a gravity that is the same as blood or thrombus (paragraphs [0021]) such that the filling material will provide the final shape of the device and will require no additional sealing or anchoring means for holding the device in place (paragraphs [0021-0022]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s annular shaped volume to be filled with blood as taught by Glastra for the purpose of having a filling material with the same gravity so that the material will provide a final shape of the device that would allow anchoring/sealing means to hold the device in place.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774